Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 02, 2020

The Court of Appeals hereby passes the following order:

A20A1879. SULLIVAN v. THE STATE.

       Upon consideration of the above-styled case, we conclude that a review of the
video-taped surveillance footage is necessary to address the issues raised on appeal.
Accordingly, this appeal is removed from the docket and remanded to the trial court
for completion of the record. See Galardi v. Steele-Inman, 259 Ga. App. 249 (576
SE2d 555) (2002); see also Thomas v. State, 331 Ga. App. 641, 659-660 (7) (771
SE2d 255) (2015); OCGA § 5-6-48 (d). Once the recording has been submitted to the
trial court and the trial court enters an order stating that the record is complete, or the
trial court enters an order stating that the record cannot be completed, appellant shall
have 30 days from the date of the mandated order to re-file his notice of appeal.
Galardi, 259 Ga. App. at 249. At that time, the case may be transmitted to the Court
of Appeals for re-docketing.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/02/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.